ORDER

PER CURIAM.
Plaintiffs/appellants, John and Ellen Williams, appeal the judgment of the Circuit Court of the City of St. Louis finding their legal malpractice action barred by the statute of limitations and entering summary judgment in favor of defendant/respondent, John K. Pruellage. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error. As an extended opinion would serve no jurispru*438dential purpose, we affirm the judgment pursuant to Rule 84.16(b).